UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 Commission File Number 1-13884 Cameron International Corporation (Exact Name of Registrant as Specified in its Charter) Delaware 76-0451843 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 1333 West Loop South, Suite 1700, Houston, Texas 77027 (Address of Principal Executive Offices) (Zip Code) 713/513-3300 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since LastReport) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (check one) Large accelerated filer R Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R Number of shares outstanding of issuer’s common stock as of July 23, 2008 was Table of Contents TABLE OF CONTENTS PARTI — FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Condensed Results of Operations 3 Consolidated Condensed Balance Sheets 4 Consolidated Condensed Statements of Cash Flows 5 Notes to Consolidated Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 29 PARTII — OTHER INFORMATION 29 Item 1. Legal Proceedings 29 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 32 Item 4. Submission of Matters to a Vote of Security Holders 32 Item 5. Other Information 32 Item 6. Exhibits 32 SIGNATURES 33 2 Table of Contents PART I — FINANCIAL INFORMATION Item 1. Financial Statements CAMERON INTERNATIONAL CORPORATION CONSOLIDATED CONDENSED RESULTS OF OPERATIONS (dollars and shares in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 (unaudited) (unaudited) REVENUES $ 1,480,633 $ 1,139,042 $ 2,819,887 $ 2,136,092 COSTS AND EXPENSES Cost of sales (exclusive of depreciation and amortization shown separately below) 1,063,245 792,130 2,028,603 1,486,046 Selling and administrative expenses 161,855 143,226 319,201 269,329 Depreciation and amortization 31,309 27,134 63,215 52,985 Interest income (6,401 ) (6,284 ) (12,544 ) (17,268 ) Interest expense 7,167 6,031 12,156 12,805 Total costs and expenses 1,257,175 962,237 2,410,631 1,803,897 Income before income taxes 223,458 176,805 409,256 332,195 Income tax provision (71,507 ) (53,577 ) (130,962 ) (107,963 ) Net income $ 151,951 $ 123,228 $ 278,294 $ 224,232 Earnings per common share: (1) Basic $ 0.70 $ 0.56 $ 1.28 $ 1.02 Diluted $ 0.65 $ 0.54 $ 1.20 $ 0.98 Shares used in computing earnings per common share: (1) Basic 216,634 218,730 216,662 220,376 Diluted 233,107 228,814 231,800 229,546 (1) Prior year earnings per common share and shares used in computing earnings per common share amounts have been revised to reflect the 2-for-1 stock split effective December 28, 2007. The accompanying notes are an integral part of these statements. 3 Table of Contents CAMERON INTERNATIONAL CORPORATION CONSOLIDATED CONDENSED BALANCE SHEETS (dollars in thousands, except shares and per share data) June 30, 2008 December 31, 2007 (unaudited) ASSETS Cash and cash equivalents $ 1,534,117 $ 739,916 Receivables, net 950,894 797,471 Inventories, net 1,467,195 1,413,403 Other 141,489 121,141 Total current assets 4,093,695 3,071,931 Plant and equipment, net 893,720 821,104 Goodwill 685,632 647,819 Other assets 205,870 189,965 TOTAL ASSETS $ 5,878,917 $ 4,730,819 LIABILITIES AND STOCKHOLDERS’ EQUITY Current portion of long-term debt $ 327,681 $ 8,766 Accounts payable and accrued liabilities 1,712,962 1,677,054 Accrued income taxes 44,135 7,056 Total current liabilities 2,084,778 1,692,876 Long-term debt 1,255,723 745,128 Postretirement benefits other than pensions 15,948 15,766 Deferred income taxes 80,300 68,646 Other long-term liabilities 109,973 113,439 Total liabilities 3,546,722 2,635,855 Commitments and contingencies — — Stockholders’ Equity: Common stock, par value $.01 per share, 400,000,000 shares authorized, 232,341,726 shares issued at June 30, 2008 and December 31, 2007 2,324 2,324 Capital in excess of par value 1,167,637 1,160,814 Retained earnings 1,535,116 1,256,822 Accumulated other elements of comprehensive income 155,488 101,004 Less: Treasury stock, 15,880,501 shares at June 30, 2008 (14,332,927 shares at December 31, 2007) (528,370 ) (426,000 ) Total stockholders’ equity 2,332,195 2,094,964 TOTAL LIABILITIES ANDSTOCKHOLDERS’ EQUITY $ 5,878,917 $ 4,730,819 The accompanying notes are an integral part of these statements. 4 Table of Contents CAMERON INTERNATIONAL CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (dollars in thousands) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 (unaudited) (unaudited) Cash flows from operating activities: Net income $ 151,951 $ 123,228 $ 278,294 $ 224,232 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 24,202 20,050 47,465 39,400 Amortization 7,107 7,084 15,750 13,585 Non-cash stock compensation expense 5,961 7,651 15,956 14,189 Tax benefit of employee stock compensation plan transactions and deferred income taxes 3,305 (7,902 ) 2,507 11,784 Changes in assets and liabilities, net of translation, acquisitions and non-cash items: Receivables (81,755 ) (61,803 ) (142,952 ) (50,966 ) Inventories 24,416 (124,409 ) (18,560 ) (271,539 ) Accounts payable and accrued liabilities 60,070 81,184 29,381 113,851 Other assets and liabilities, net 9,746 (27,609 ) 21,539 (40,279 ) Net cash provided by operating activities 205,003 17,474 249,380 54,257 Cash flows from investing activities: Capital expenditures (50,904 ) (55,014 ) (96,046 ) (107,973 ) Acquisitions, net of cash acquired — (31,714 ) (57,512 ) (75,658 ) Proceeds from sale of plant and equipment 632 1,953 925 3,624 Net cash used for investing activities (50,272 ) (84,775 ) (152,633 ) (180,007 ) Cash flows from financing activities: Short-term loan (repayments) borrowings, net (90,187 ) (207,155 ) 80,348 (199,148 ) Issuance of long-term senior notes 747,922 — 747,922 — Debt issuance costs (5,550 ) — (5,550 ) — Purchase of treasury stock (34,059 ) (126,491 ) (154,478 ) (277,362 ) Proceeds from stock option exercises 9,167 13,056 10,095 22,282 Excess tax benefits from employee stock compensation plan transactions 7,586 6,601 14,445 11,635 Principal payments on capital leases (1,572 ) (1,623 ) (3,298 ) (2,621 ) Net cash provided by (used for) financing activities 633,307 (315,612 ) 689,484 (445,214 ) Effect of translation on cash 1,717 1,378 7,970 4,820 Increase (decrease) in cash and cash equivalents 789,755 (381,535 ) 794,201 (566,144 ) Cash and cash equivalents, beginning of period 744,362 848,928 739,916 1,033,537 Cash and cash equivalents, end of period $ 1,534,117 $ 467,393 $ 1,534,117 $ 467,393 The accompanying notes are an integral part of these statements. 5 Table of Contents CAMERON INTERNATIONAL CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS Unaudited Note 1: Basis of Presentation The accompanying Unaudited Consolidated Condensed Financial Statements of Cameron International Corporation (the Company) have been prepared in accordance with Rule10-01 of Regulation S-X and do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements. Those adjustments, consisting of normal recurring adjustments that are, in the opinion of management, necessary for a fair presentation of the financial information for the interim periods, have been made. The results of operations for such interim periods are not necessarily indicative of the results of operations for a full year. The Unaudited Consolidated Condensed Financial Statements should be read in conjunction with the Audited Consolidated Financial Statements and Notes thereto filed by the Company on Form10-K for the year ended December 31, 2007. The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Such estimates include, but are not limited to, estimated losses on accounts receivable, estimated realizable value on excess or obsolete inventory, contingencies, including tax contingencies, estimated liabilities for litigation exposures and liquidated damages, estimated warranty costs, estimates related to pension accounting, estimates related to contracts accounted for under Statement of Position 81-1, Accounting for Performance of Construction-Type and Certain Production-Type Contracts, estimated proceeds from assets held for sale and estimates related to deferred tax assets and liabilities, including valuation allowances on deferred tax assets. Actual results could differ materially from these estimates. Note 2: Acquisitions On February5, 2008, the Company acquired the assets of Baker Hughes International Oil Tools Division’s Surface Safety Systems (SSS) business at a cash cost of approximately $31,000,000.The acquisition of SSS enhances the Company’s flow control product offerings within the Drilling& Production Systems (DPS) segment by providing hydraulic and pneumatic actuators for surface wellhead applications, wire cutting actuators, quick disconnect features, and arctic and high temperature service products. On February19, 2008, the Company acquired the stock of SBS Oilfield Equipment GmbH (SBS), an artificial lift systems manufacturer in Austria, at a cash cost of approximately $10,846,000. SBS designs, builds and installs in-well rod lift pumping and progressive cavity pumping systems and associated services.These systems include sucker rods, pony rods, rod guides, pumps and anchors associated with artificial lift in producing wells.Management believes SBS will enhance the DPS segment’s existing artificial lift businesses and will broaden the scope of products and services currently offered to also include progressive cavity pump systems. Additionally, on March26, 2008, the Company acquired the stock of Jiskoot Holdings Limited (Jiskoot), a UK-based company that engineers and manufactures hardware packages for crude oil sampling, blending and other related applications, for a cash cost of approximately $15,666,000.The acquisition of Jiskoot strengthens the Valves and Measurement (V&M) segment’s ability to deliver a broader range of solutions to its customers. All acquisitions were included in the Company’s consolidated condensed financial statements for the period subsequent to each acquisition. Preliminary goodwill recorded as a result of these acquisitions totaled approximately $46,049,000 at June 30, 2008, approximately 60% of which will be deductible for income tax purposes. The Company is still awaiting significant information relating to the fair value of the assets and liabilities of the acquired businesses in order to finalize the purchase price allocations. 6 Table of Contents Note 3: Receivables Receivables consisted of the following (in thousands): June 30, 2008 December 31, 2007 Trade receivables $ 904,409 $ 747,006 Other receivables 57,983 58,709 Allowances for doubtful accounts (11,498 ) (8,244 ) Total receivables $ 950,894 $ 797,471 Note 4: Inventories Inventories consisted of the following (in thousands): June 30, 2008 December 31, 2007 Raw materials $ 119,511 $ 121,071 Work-in-process 474,798 454,309 Finished goods, including parts and subassemblies 1,003,705 947,254 Other 9,898 8,528 1,607,912 1,531,162 Excess of current standard costs over LIFO costs (85,532 ) (67,704 ) Allowances (55,185 ) (50,055 ) Total inventories $ 1,467,195 $ 1,413,403 Note 5: Plant and Equipment and Goodwill Plant and equipment consisted of the following (in thousands): June 30, 2008 December 31, 2007 Plant and equipment, at cost $ 1,763,500 $ 1,626,636 Accumulated depreciation (869,780 ) (805,532 ) Total plant and equipment $ 893,720 $ 821,104 Changes in goodwill during the six months ended June 30, 2008 were as follows (in thousands): Balance at December 31, 2007 $ 647,819 Acquisitions 46,049 Adjustment to goodwill for the Dresser Acquired Businesses, DES Operations Limited and other prior year acquisitions (16,322 ) Translation and other 8,086 Balance at June 30, 2008 $ 685,632 Note 6: Accounts Payable and Accrued Liabilities Accounts payable and accrued liabilities consisted of the following (in thousands): June 30, 2008 December 31, 2007 Trade accounts payable and accruals $ 493,394 $ 517,692 Salaries, wages and related fringe benefits 120,408 155,048 Advances from customers 849,027 756,441 Sales related costs and provisions 78,769 87,253 Payroll and other taxes 44,262 35,904 Product warranty 31,475 29,415 Other 95,627 95,301 Total accounts payable and accrued liabilities $ 1,712,962 $ 1,677,054 7 Table of Contents Activity during the six months ended June 30, 2008 associated with the Company’s product warranty accruals was as follows (in thousands): Balance December 31, 2007 Net warranty provisions Charges against accrual Translation and other Balance June 30, 2008 $ 29,415 14,521 (13,037 ) 576 $ 31,475 Note 7: Debt The Company’s debt obligations were as follows (in thousands): June 30, 2008 December31, 2007 Short-term borrowings under revolving credit facility $ 79,736 $ — Senior notes, net of $2,078 of unamortized original issue discount at June 30, 2008 747,922 — Convertible debentures 738,000 738,000 Other debt 4,437 3,671 Obligations under capital leases 13,309 12,223 1,583,404 753,894 Current maturities (327,681) (8,766 ) Long-term portion $ 1,255,723 $ 745,128 On June26, 2008, the Company issued $450,000,000 in aggregate principal amount of 6.375% Senior Notes due July 15, 2018 (the “2018 Notes”) and $300,000,000 in aggregate principal amount of 7.0% Senior Notes due July 15, 2038(the “2038 Notes” and, together with the 2018 Notes, the “Notes”). The Company will pay interest on the Notes on January15 and July15 of each year, beginning on January15, 2009. The Company may redeem some of the Notes from time to time or all of the Notes at any time at redemption prices that include accrued and unpaid interest and a make-whole premium as defined in the respective supplemental indentures (the Supplemental Indentures).In the event of the occurrence of a Change of Control Repurchase Event, as defined in the Supplemental Indentures, the holders of the Notes may require the Company to repurchase the Notes at a purchase price equal to 101% of their principal amount, plus accrued and unpaid interest.The Notes are senior unsecured obligations of the Company and rank equally with all of the Company’s other existing unsecured and unsubordinated debt. On April14, 2008, the Company entered into a new multicurrency revolving credit facility providing for borrowings up to $585,000,000. The new facility, which replaced the existing $350,000,000 multicurrency revolving credit facility, expires on April14, 2013. The facility allows the Company to borrow funds, based on its current debt rating, at the London Interbank Offered Rate (LIBOR) plus 40 basis points (including a facility fee) and, if aggregate outstanding credit exposure exceeds one-half of the total facility amount, an additional 10-basis-point fee is incurred. The Company, at its option, may also borrow at other specified rates as defined in the credit facility. Additionally, the Company is required to maintain a total debt-to-capitalization ratio of no more than 60% during the term of the agreement. As of June 30, 2008, the Company had Pound Sterling borrowings outstanding totaling $79,736,000, under its $585,000,000 multicurrency revolving credit facility at an interest rate of 5.82% with a maturity date of July 16, 2008. As described more fully in Note 14 of the Notes to the Consolidated Condensed Financial Statements, on July 10, 2008, the Company notified the holders of its 1.5% and2.5% convertible debentures of their rights under the terms of the debentures to request conversion of those debentures during the third quarter of 2008.The Company has classified its $500,000,000 2.5% convertible debentures as long-term debt in the Consolidated Condensed Balance Sheet as of
